   Case 3:19-cv-00054-NKM-JCH Document 185-5 Filed 09/09/21 Page 1 of 7 Pageid#: 1690
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                           for the
                                                         Western District
                                                       __________ DistrictofofVirginia
                                                                               __________
                  Kieran Ravi Bhattacharya
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 3:19-cv-54
                  James B. Murray, Jr. et al.                                 )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                                   Mazin Elsarrag, M.D., 110 Irving Street NW, Washington, DC 20010

                                                       (Name of person to whom this subpoena is directed)

       ✔
       ’ Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:
           See Attachment A


  Place: Via certified mail to: 3000 K Street, N.W., Suite 600,                         Date and Time:
           Washington, DC 20007, or any other method agreed                                                  08/26/2021 5:00 pm
           upon by You and the undersigned.

     ’ Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                               Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        08/04/2021

                                  CLERK OF COURT
                                                                                            OR

                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


 The name, address, e-mail address, and telephone number of the attorney representing (name of party)
Kieran Ravi Bhattacharya                                                 , who issues or requests this subpoena, are:
Michael J. Lockerby, 3000 K Street, N.W., Suite 600, Washington, DC 20007, mlockerby@foley.com, (202) 672-5300

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
   Case 3:19-cv-00054-NKM-JCH Document 185-5 Filed 09/09/21 Page 2 of 7 Pageid#: 1691
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 3:19-cv-54

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            ’ I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            ’ I returned the subpoena unexecuted because:
                                                                                                                                                      .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00    .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:




         Print                         Save As...                  Add Attachment                                                             Reset
   Case 3:19-cv-00054-NKM-JCH Document 185-5 Filed 09/09/21 Page 3 of 7 Pageid#: 1692
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 3:19-cv-00054-NKM-JCH Document 185-5 Filed 09/09/21 Page 4 of 7 Pageid#: 1693




                                          ATTACHMENT A

                                            DEFINITIONS

          1.     “You,” or “Your,” refers to Mazin Elsarrag, and shall include any current or
   former agents and representatives.

           2.      “Communication(s)” is used in the broadest possible sense and means any contact
   or exchange of information, including, without limitation, by such means as oral, written,
   electronic, or other transfer of information, ideas, opinions, or thoughts from or to any person,
   thing, or entity, including discussions, conversations, meetings, conferences, correspondence,
   memoranda, reports, text messages, instant messages, telephone calls or messages, electronic mail
   or computer transmissions, facsimile transmissions, or any other form of transmittal of information
   of any kind including all attachments to or enclosures therewith, and including transcriptions or
   summaries of conversations, voicemail messages, or interviews.

           3.      “Document(s)” is used in the broadest possible sense and means, without
   limitation, any and all documents, tangible things, and writings of any kind as defined in Rule 34
   of the Federal Rules of Civil Procedure and Rule 1001 of the Federal Rules of Evidence, including
   all written, printed, typed, photostatic, photographed, recorded, or otherwise reproduced
   communications or representations of every kind and description, whether comprised of letters,
   words, numbers, pictures, sounds, or symbols, or any combination thereof, whether prepared by
   hand or by mechanical, electronic, magnetic, photographic, or other means, as well as audio or
   video recordings of communications, oral statements, conversations, or events. This definition
   includes any and all originals and non-identical copies, whether different from the originals by
   reason of any notation made on such copies or otherwise, of any and all of the following:
   Electronically Stored Information (as defined below) electronic mail, computer-stored or
   computer-readable data, computer programs, computer printouts, correspondence, notes, minutes,
   records, messages, memoranda, telephone memoranda, diaries, contracts, agreements, purchase
   orders invoices, orders, acknowledgements, receipts, bills, statements, accounting records,
   appraisals, reports, forecasts, compilations, schedules, studies, summaries, analyses, pamphlets,
   brochures, advertisements, newspaper clippings, tables, tabulations, financial statements, working
   papers, tallies, maps, drawings, diagrams, sketches, x-rays, charts, labels, packaging materials,
   plans, photographs, pictures, film, microfilm, telegrams, telexes, facsimiles, tapes, transcripts,
   recordings, and all other sources or formats from which data, information, or communications can
   be obtained. Any preliminary versions, drafts, or revisions of any of the foregoing, any document
   which has or contains any attachment, enclosure, comment, notation, addition, insertion, or
   marking of any kind which is not a part of another document, or any document which does not
   contain a comment, notation, addition, insertion, or marking of any kind which is part of another
   document, is to be considered a separate document.

           4.      “Electronically Stored Information” or “ESI” as used herein shall mean the
   original (or identical duplicate when the original is not available), and any non-identical copies
   (whether non-identical because of notes made on copies or attached comments, annotations, marks,
   transmission notations or highlighting of any kind) of writings of every kind and description
   whether inscribed by mechanical, facsimile, electronic, magnetic, digital, or other means. ESI
   includes, by way of example only, computer programs (whether private, commercial or work-in-
Case 3:19-cv-00054-NKM-JCH Document 185-5 Filed 09/09/21 Page 5 of 7 Pageid#: 1694




   progress), programming notes or instructions, activity listing of electronic mail receipts and/or
   transmittals, output resulting from the use of any software program, including word processing
   documents, spreadsheets, database files, charts, graphs and outlines, electronic mail, operating
   systems, source code of all types, peripheral drivers, PDF files, batch files, ASCII files, and any
   and all miscellaneous files and/or file fragments, regardless of the media on which they reside and
   regardless of whether said electronic information consists in an active file, deleted file, or file
   fragment. ESI includes any and all items stored on computer memories, hard disks, floppy disks,
   CD-ROMs, removable media such as Bernoulli Boxes and their equivalent, magnetic tapes of all
   types, microfiche, punched cards, punched tape, computer chips, including EPROM, PROM,
   RAM and ROM, on or in any other vehicle for digital information storage and/or transmittal. ESI
   also includes the file, folder tabs, and/or containers and labels appended to or associated with any
   physical storage device associated with each original and/or copy.

           5.      “Including” means including, but not by way of limitation.

           6.     “Person” means any natural person (living or deceased), or any entity, including a
   sole proprietorship, firm, partnership, corporation, business trust, association, joint venture, or any
   other organization or entity, and includes any respective former or present officer, director, partner,
   employee, or agent of any kind.

           7.      “Possession,” “custody,” or “control” of the documents means possession,
   custody or control by Plaintiff or Plaintiff’s attorneys, representatives, agents, and all other persons
   acting or purporting to act on Plaintiff’s behalf.

           8.     “Referring,” “relating,” or “regarding” are used in their broadest sense and mean
   evidencing, memorializing, comprising, connected with, mentioning, identifying, verifying,
   describing, containing, supporting, rebutting, negating, enumerating, involving or in any way
   concerning, pertaining, being connected with, reflecting upon, resulting from a stated subject
   matter whether in whole or in part or directly or indirectly, and/or in any way involving or having
   a logical connection to the subject matter of the request, in whole or in part.

          9.      The singular number and masculine gender as used herein shall embrace, and be
   read and applied as, the plural or the feminine or the neuter, as the circumstances may make
   appropriate and to make the interrogatory inclusive rather than exclusive.

            10.   Unless otherwise defined herein, each word or term shall have the meaning ascribed
   to it in Webster’s Ninth New Collegiate Dictionary.

                                            INSTRUCTIONS

          1.      These Requests seek Documents current as of the date of service and to the full
   extent permitted under the Federal Rules of Civil Procedure. The directives of Rule 45 of the
   Federal Rules of Civil Procedure are incorporated herein by reference and made a part hereof.

           2.     Each Request shall operate and be construed independently. Unless otherwise
   indicated, no paragraph limits the scope of any other paragraph.
Case 3:19-cv-00054-NKM-JCH Document 185-5 Filed 09/09/21 Page 6 of 7 Pageid#: 1695




           3.     Produce each Document in its entirety without abbreviation or redaction, including
   all non-identical copies and drafts of a Document.

           4.      If any Document is known to exist but cannot be produced, identify that Document
   as precisely as possible and state the reasons for the inability to produce it.

           5.     If any Document, or portion thereof, is withheld under a claim of privilege or work
   product, furnish a list identifying each Document for which a privilege is claimed, together with
   the following information for each such Document: the name and address of each author of the
   Document:

              a.   the name and address of each author of the Document;
              b.   the name and address of each sender of the Document;
              c.   the name and address of each Person to whom the original or copies were sent;
              d.   the name and address of each Person who has seen or participated in
                   communications about the Document;
              e.   the date of the Document;
              f.   a description of the nature and subject matter of the Document;
              g.   the subject line of the Document, if it has one;
              h.   the paragraph of the Request to which the Document relates; and
              i.   the privilege claimed and the basis asserted therefor.

          6.      The Documents requested include those in Your possession, custody, or control,
   and include those in the possession, custody, or control of Your accountant(s), attorney(s), or any
   other person or entity acting on Your behalf.

          7.      Pursuant to Rule 34(c) of the Federal Rules of Civil Procedure, You must produce
   the requested Documents or things as they are kept in the usual course of business, or organized
   and labeled to correspond to the categories set forth below.

          8.      If You are unable to respond fully to any Request, explain why Your response is
   incomplete, the efforts You have made to obtain the information, and the source from which all
   responsive information may be obtained to the best of Your knowledge and belief.

            9.     If any Document or Communication requested herein has been destroyed or
   discarded, state as to each such Document or Communication: (a) the nature of the Document or
   Communication; (b) the identity of the person or Persons who destroyed or discarded it; (c) the
   full circumstances of its destruction or discarding; and (d) the reason or reasons that the Document
   or Communication was destroyed or discarded. Produce all Documents and Communications that
   concern the destruction of each such Document or Communication.

          10.    Documents produced in response to these Requests should reflect in some manner
   the numbered request to which they are responsive.
Case 3:19-cv-00054-NKM-JCH Document 185-5 Filed 09/09/21 Page 7 of 7 Pageid#: 1696




                                   REQUESTS TO PRODUCE

      1. All documents, correspondence, records, or materials – including e-mails, text messages,
         voicemails, letters, transcripts, or other electronically stored information – in your care,
         custody, or control that contain communications between you and Kieran Ravi
         Bhattacharya from the period of May 2016 to January 2019.

      2. All documents, correspondence, records, or materials – including e-mails, text messages,
         voicemails, letters, transcripts, or other electronically stored information – in your care,
         custody, or control that contain communications between you and Dr. Angel Hsu from
         the period of May 2016 to January 2019.
